PER CURIAM.
This cause was heard upon the transcript of the record, briefs and arguments of counsel and it appearing that the libel is based upon an alleged contract for hiring appellee as a pilot on the Steamer “Margaret Hall” from June 19, 1937, to January 22, 1938, inclusive; and it further appearing by the decided weight of the evidence that no such contract, either express or implied, was entered into between appellant and appellee, it is therefore ordered and adjudged that this cause be, and the same is, dismissed.